Citation Nr: 1734503	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis. 

2.  Entitlement to an increased rating for radiculopathy of the bilateral lower extremities on an extraschedular basis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from October 1959 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted the Veteran service connection for his degenerative disc disease at a 20 percent rating, and a March 2011 rating decision of the Detroit, Michigan RO, which granted the Veteran separate compensable ratings for his bilateral lower extremity radiculopathy.  During the period of the appeal, the claims file was transferred to the jurisdiction of the Detroit, Michigan RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an entitlement to a TDIU, the Board notes that a June 2017 rating decision granted the Veteran's claim with an effective date of November 29, 2011, at which time he satisfied the schedular requirements.  However, the Veteran stated on his Application for Increased Compensation Based on Unemployability that he was forced to retire from his job in May 2010 due to his service-connected disabilities.  The Board received the Veteran's Form 9 Appeal to the Board of Veterans' Appeals in March 2016, at which time he had requested a videoconference hearing in connection with his claim for TDIU.  To date, this hearing request has been neither withdrawn nor scheduled.  As part of this issue remains outstanding on appeal, a remand to schedule the Veteran for the requested hearing is required.  38 C.F.R. § 20.703 (2016).

Additionally, the Board notes that the Veteran's claims for an entitlement to an increased rating for degenerative disc disease on an extraschedular basis and entitlement to an increased rating for bilateral lower extremity radiculopathy on an extraschedular basis are inextricably intertwined with the Veteran's remaining claim on appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the Veteran's videoconference hearing has been held. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with his March 2016 request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


